ACCEPTED
                                                                                      03-15-00259-CV
                                                                                              8327874
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                12/21/2015 3:10:19 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                                NO. 03-15-00259-CV

                                                          FILED IN
                                                   3rd COURT OF APPEALS
                       IN THE COURT OF APPEALS          AUSTIN, TEXAS
                   FOR THE THIRD DISTRICT OF TEXAS 12/21/2015 3:10:19 PM
                                AUSTIN                 JEFFREY D. KYLE
                                                            Clerk


                         BECKY, LTD.,
                           Appellant
                              v.
THE CITY OF CEDAR PARK, STEPHEN THOMAS, MATT POWELL, MITCH
FULLER, LYLE GRIMES, LOWELL MOORE, JON LUX, AND DON TRACY,
                           Appellees.


                 ON APPEAL FROM THE 126TH JUDICIAL
              DISTRICT COURT OF TRAVIS COUNTY, TEXAS
               TRIAL COURT CAUSE NO. D-1-GN-14-001293


APPELLEES’ UNOPPOSED MOTION FOR LEAVE TO FILE RESPONSE
      TO APPELLANT’S POST-SUBMISSION LETTER BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellees, City of Cedar Park, Stephen Thomas, Matt Powell, Mitch Fuller,

Lyle Grimes, Lowell Moore, Jon Lux, and Don Tracy (“Appellees”) request leave

to file their Response to Appellant Becky, Ltd.’s (“Appellant”) Post-Submission

Letter Brief, which Appellees file contemporaneously with this motion. Leave is

appropriate to allow Appellees to fully address arguments made by Appellant in its

Post-Submission Letter Brief.
      Appellees do not wish to burden this Court with post-submission filings, but

respectfully request the opportunity to respond to new arguments raised by

Appellant in the Post-Submission Letter Brief Appellant filed on December 11,

2015. Appellees’ response will be narrowly tailored to respond to Appellant’s

letter brief, and will assist the Court in the resolution of the case. Good cause

therefore exists for leave to file this Response.

      The undersigned has conferred with Appellee’s counsel about this motion,

and she has indicated that she is not opposed.

      WHEREFORE, Appellees request that this motion be granted, and that this

court accept their submitted Response to Appellant’s Post-Submission Letter Brief

for filing and distribution to the panel assigned to this proceeding.


                                 Respectfully submitted,

                                 BICKERSTAFF HEATH
                                 DELGADO ACOSTA LLP
                                 3711 South MoPac Expressway
                                 Building One, Suite 300
                                 Austin, Texas 78746
                                 (512) 472-8021 Telephone
                                 (512) 320-5638 Facsimile

                                        Cobby A. Caputo
                                        State Bar No. 03784650
                                        ccaputo@bickerstaff.com
                             By:   /s/ Bradley B. Young
                                   Bradley B. Young
                                   State Bar No. 24028245
                                   byoung@bickerstaff.com

                                   ATTORNEYS FOR APPELLEES



                    CERTIFICATE OF CONFERENCE

      Counsel for Appellees have conferred with Appellant’s counsel, who
indicated that Appellant is not opposed to Appellees’ Motion for Leave to File
Response to Post-Submission Brief.

                                    /s/ Bradley B. Young
                                    Bradley B. Young
                                    State Bar No. 24028245
                                    byoung@bickerstaff.com
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has
been served via Efiling to all parties of record on this the 21st day of December,
2015.

Elizabeth G. Bloch
Husch Blackwell LLP
111 Congress Avenue, Suite 1400
Austin, Texas 78701-4093
(512) 472-5456
(512) 479-1101 (FAX)
Heidi.bloch@huschblackwell.com

Leonard B. Smith
P.O. Box 684633
Austin, Texas 78768
(512) 914-3732
(512) 532-6446 (FAX)
lsmith@leonardsmithlaw.com

ATTORNEYS FOR APPELLANT



                                       /s/ Bradley B. Young
                                       Bradley B. Young
                                       State Bar No. 24028245
                                       byoung@bickerstaff.com